Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material under § 240.14a-12 Cable One, Inc. (Name of R egistrant as S pecified i n I ts C harter) (Name of P erson(s) F iling P roxy S tatement, if O ther than the R egistrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which the transaction applies: Aggregate number of securities to which the transaction applies: Per unit price or other underlying value of the transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of the transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Table Of Contents 210 E. Earll Drive Phoenix, AZ 85012 March 31, 2016 Dear Fellow Stockholders: I am pleased to invite you to attend the 2016 Annual Meeting of Stockholders (the “Meeting”) of Cable One, Inc., our first stockholder meeting as a public company. The Meeting will be held at the Omni Berkshire Place, 21 East 52nd Street, New York, New York 10022, on Tuesday, May 3, 2016, at 8:30 a.m., local time. Included with this letter are a Notice of Annual Meeting of Stockholders and Proxy Statement, which describe the business to be conducted at the Meeting. Your vote is important. Whether or not you plan to attend the Meeting, we hope you will vote as soon as possible. You may vote over the Internet, as well as by telephone, or, if you requested to receive printed proxy materials, by returning a proxy card or voting instruction form in the envelope provided . If you plan to attend the Meeting, kindly so indicate in the space provided on the proxy card or when prompted if voting over the Internet or by telephone. Sincerely, /s/ Thomas O. Might Thomas O. Might Chairman of the Board and Chief Executive Officer Table Of Contents CABLE ONE, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS May 3, 2016 The 2016 Annual Meeting of Stockholders of Cable One, Inc. (the “Company”) will be held at the Omni Berkshire Place, 21 East 52nd Street, New York, New York 10022, on Tuesday, May 3, 2016, at 8:30 a.m., local time, for the following purposes: 1. To elect two Class I directors to hold office until the 2019 Annual Meeting of Stockholders and until their respective successors are elected and qualified, as more fully described in the accompanying Proxy Statement. 2. To ratify the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm of the Company for the year ending December 31, 2016. 3. To transact such other business as may properly come before the meeting or any adjournment thereof. The Board of Directors of the Company has fixed the close of business on March 11, 2016, as the record date for the determination of stockholders entitled to notice of and to vote at the meeting. It is important that your shares be represented and voted at the meeting. Please sign and return your proxy card at your earliest convenience. You may also vote your shares by telephone or over the Internet. If you choose to vote your shares by telephone or over the Internet, please follow the instructions in the enclosed Proxy Statement and proxy card. You may revoke your proxy at any time before it has been voted at the meeting. You may vote in person at the meeting even if you have previously given your proxy. For shares held through a broker, bank or other nominee, you may vote submitting voting instructions as provided by your broker, bank or other nominee; however, you may not vote such shares in person at the meeting unless you have a proxy executed in your favor by your broker, bank or other nominee . By Order of the Board of Directors, /s/ Alan H. Silverman Alan H. Silverman Secretary Phoenix, Arizona March 31, 2016 Table Of Contents TABLE OF CONTENTS QUESTIONS AND ANSWERS 1 PROPOSAL 1: ELECTION OF DIRECTORS 5 CORPORATE GOVERNANCE 9 PROPOSAL 2: RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 16 EXECUTIVE COMPENSATION 18 DIRECTOR COMPENSATION 27 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 29 SECTION16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 31 EQUITY COMPENSATION PLAN INFORMATION 31 REPORT OF THE AUDIT COMMITTEE 32 CERTAIN RELATIONSHIPS AND RELATED PERSON TRANSACTIONS 33 STOCKHOLDER PROPOSALS FOR THE 2 36 HOUSEHOLDING OF PROXY MATERIALS 36 OTHER MATTERS THAT MAY COME BEFORE THE ANNUAL MEETING 37 Table Of Contents CABLE ONE, INC. 210 E. Earll Dr. Phoenix, Arizona 85012 PROXY STATEMENT FOR THE 2 May 3, 2016 This Proxy Statement contains information relating to the 2016 Annual Meeting of Stockholders (the “Annual Meeting”) of Cable One, Inc. (the “Company, “we,” “us,” “our,” or “Cable ONE”) to be held at the Omni Berkshire Place, 21 East 52nd Street, New York, New York 10022, on Tuesday, May3, 2016, at 8:30 a.m., local time, or any adjournments thereof, for the purposes set forth in the accompanying Notice of Annual Meeting of Stockholders. The Board of Directors (the “Board”) of the Company is making this proxy solicitation. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to be held on May 3, 2016. Our Proxy Statement and Annual Report to Stockholders are available at www.proxyvote.com These proxy solicitation materials, including this Proxy Statement and the accompanying proxy card or voting instruction form, were first distributed and made available on or about March 31, 2016 to all stockholders entitled to vote at the Annual Meeting. QUESTIONS AND ANSWERS Q: What am I voting on? A: You are voting on the election of two Class I directors to hold office until the 2019 Annual Meeting of Stockholders and until their respective successors are elected and qualified or as otherwise provided in our Amended and Restated By-laws (“By-laws”). In the event that any nominee withdraws or for any reason is not able to serve as a director, Kevin P. Coyle and AlanH. Silverman, acting as your proxies, may vote for such other person as the Board may nominate. In addition, you are voting on whether to ratify the Audit Committee’s appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm of our Company for the year ending December 31, 2016 . Q: What are the voting recommendations of the Board? A: The Board recommends voting for each of the nominated directors listed on the proxy card. The Board knows of no reason that would cause any nominee to be unable to act or to refuse to accept his or her nomination or election. See page 5 for additional detail on this proposal. The Board recommends voting for the approval of the ratification of the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm of our Company for the year ending December 31, 2016. See page 16 for additional detail on this proposal. 1 Table Of Contents Q: Will any other matters be voted on? A: We are not aware of any matters to be voted on other than the election of directors and the ratification of the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm of our Company for the year ending December 31, 2016. If any other matter is properly brought before the Annual Meeting, Kevin P. Coyle and Alan H. Silverman, acting as your proxies, will vote for you at their discretion. Q: How do I vote? A: If you are a stockholder of record (that is, if your shares are registered in your name and not in “street name”), there are four ways to vote: ■ Over the Internet at www.proxyvote.com or scan the QR code on your proxy card with your mobile device. We encourage you to vote this way; ■ By toll-free telephone at 1-800-690-6903; ■ By completing and mailing your proxy card; or ■ By attending the Annual Meeting and voting in person . If you hold shares in “street name” (that is, your shares are held in a brokerage account by a broker, bank or other nominee, also known as “beneficial owners”), you should follow the voting instructions provided by your broker, bank or other nominee . If you wish to vote over the Internet or by telephone, your vote must be received by 11:59 p.m., Eastern Time, on the day before the Annual Meeting. After that time, Internet and telephone voting will not be permitted, and a stockholder of record wishing to vote who has not previously submitted a signed proxy card must vote in person at the Annual Meeting. Stockholders of record will be on a list held by the inspector of elections. Street name stockholders must obtain a proxy executed in their favor from the institution that holds their shares, whether it is their brokerage firm, bank or other nominee, and present it to the inspector of elections in order to vote at the Annual Meeting. Voting in person by a stockholder at the Annual Meeting will replace any previous votes submitted by proxy. Your shares will be voted as you indicate. If you do not indicate your voting preferences, Kevin P. Coyle and Alan H. Silverman, acting as your proxies, will vote your shares in favor of the applicable nominated directors and for approval of the ratification of the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm of our Company for the year ending December 31, 2016 . Q: Who can vote? A: You can vote if you were a stockholder as of the close of business on March 11, 2016 (the “Record Date”). Each of your shares—whether held (i) directly in your name as stockholder of record (also referred to as “registered stockholder”) or (ii) in street name—entitles you to one vote with respect to each proposal to be voted on at the Annual Meeting. However, street name stockholders generally cannot vote their shares directly and instead must instruct the broker, bank or nominee how to vote their shares. Q: Can I change my vote? A: Yes. If you are a stockholder of record, you can change your vote or revoke your proxy at any time before the Annual Meeting: ■ By entering a new vote over the Internet or by telephone by 11:59 p.m., Eastern Time, on the day before the Annual Meeting; ■ By returning a properly signed proxy card with a later date that is received at or prior to the Annual Meeting; or ■ By voting in person at the Annual Meeting . If you hold shares in street name, you may submit new voting instructions by contacting your bank, broker or other nominee. You may also change your vote or revoke your voting instructions in person at the Annual Meeting if you obtain a signed proxy from the record holder (bank, broker or other nominee) giving you the right to vote the shares. Only the latest validly executed proxy that you submit will be counted. 2 Table Of Contents Q: What vote is required to approve a proposal? A: Each proposal requires the affirmative vote of majority of the votes cast at the Annual Meeting in order to be approved. “Abstentions” and “broker non-votes” will not be counted asvotes cast with respect to that proposal, although they will have the practical effect of reducing the number of affirmative votes required to achieve a majority by reducing the total number of shares from which the majority is calculated. Abstentions and broker non-votes will be counted for purposes of determining whether a quorum is present at the Annual Meeting. Regarding Proposal 1 (election of the Company’s directors), in accordance with our By-laws, any incumbent director who fails to receive a majority of the votes cast must submit an offer to resign from the Board no later than two weeks after the Company certifies the voting results. In that case, the remaining members of the Board would consider the resignation offer and may either (i) accept the offer or (ii) reject the offer and seek to address the underlying cause(s) of the majority-withheld vote. The Board must decide whether to accept or reject the resignation offer within 90 days following the certification of the stockholder vote, and, once the Board makes its decision, the Company must promptly make a public announcement of the Board’s decision (including a statement regarding the reasons for its decision in the event the Board rejects the offer of resignation) . Q: Who will count the vote? A: A representative of Broadridge Financial Solutions, Inc. will tabulate the votes and act as inspector of elections. Q: Who can attend the Annual Meeting? A: All stockholders of record as of the close of business on March 11, 2016, can attend. Street name stockholders must show proof of ownership in order to be admitted to the Annual Meeting . Q: What do I need to do to attend the Annual Meeting? A: In order to be admitted to the Annual Meeting, you must present proof of ownership of our common stock as of the Record Date. This can be a brokerage statement or letter from a broker, bank or other nominee indicating you ownership as of the Record Date, a proxy card, or a legal proxy or voting instruction card provided by your broker, bank or nominee. Any holder of a proxy from a stockholder must present the proxy card, properly executed, and a copy of the proof of ownership. Stockholders and proxyholders may also be asked to present a form of photo identification such as a driver’s license or passport. In addition, please follow these instructions: ■ If you vote by using the enclosed proxy card, check the appropriate box on the card to indicate that you plan to attend the Annual Meeting. ■ If you vote over the Internet or by telephone, follow the instructions provided to indicate that you plan to attend the Annual Meeting . Seating at the Annual Meeting will be on a first-come, first-served basis upon arrival at the Annual Meeting. Backpacks, cameras, cell phones with cameras, recording equipment and other electronic recording devices will not be permitted inside the Annual Meeting. Failure to follow the meeting rules or permit inspection will be grounds for exclusion from the Annual Meeting. Q: Can I bring a guest? A: No. The Annual Meeting is for stockholders only. Q: What is the quorum requirement of the Annual Meeting? A: A majority of the votes entitled to be cast by the outstanding shares of common stock entitled to vote generally on the business properly brought before the Annual Meeting must be present in person or by proxy to constitute a quorum for the Annual Meeting . If you vote, your shares will be part of the quorum. Abstentions and broker non-votes will be counted in determining the quorum. As of the Record Date, there were shares of our common stock outstanding and entitled to vote. 3 Table Of Contents Q: Who is soliciting Proxies ? A: Solicitation of proxies is being made by the Company’s management through the mail, in person, over the Internet or by telephone, without any additional compensation being paid to such members of the Company’s management. The cost of such solicitation will be borne by the Company. In addition, the Company has requested brokers and other custodians, nominees and fiduciaries to forward proxy cards and proxy soliciting material to stockholders, and the Company will pay their fees and reimburse them for their expenses in so doing. Q: What other information about Cable ONE is available? A: The following information is available: ■ The Company maintains on its website, http://ir.cableone.net , copies of its Annual Report on Form 10-K; Annual Report to Stockholders; Corporate Governance Guidelines; Statement of Ethical Principles; Code of Business Conduct; charters of the Audit, Compensation, Executive, and Nominating and Governance Committees; Policy Statement Regarding Director Nominations and Stockholder Communications (the “Policy Statement”); and other information about the Company. ■ In addition, printed copies of these documents will be furnished without charge (except exhibits) to any stockholder upon written request addressed to the Secretary of the Company at 210 E. Earll Drive, Phoenix, Arizona 85012. ■ Amendments to, or waivers granted to the Company’s directors and executive officers under, the Code of Business Conduct, if any, will be posted on the Company’s website. Q: Can I receive materials relating to the Annual Meeting electronically ? A: To assist the Company in reducing costs related to the Annual Meeting, stockholders who vote over the Internet may consent to electronic delivery of mailings related to future annual stockholder meetings. The Company also makes its Proxy Statements and Annual Reports available online and may eliminate mailing hard copies of these documents to those stockholders who consent in advance to electronic distribution. If you are voting over the Internet, you may consent online at www.proxyvote.com when you vote. If you hold shares in street name, please also refer to information provided by the broker, bank or other nominee for instructions on how to consent to electronic distribution. 4 Table Of Contents PROPOSAL 1: ELECTION OF DIRECTORS The Board is divided into three classes, designated Class I, Class II and Class III. Beginning at the 2016 Annual Meeting of Stockholders, directors will be elected by class for three-year terms, which continue until the third annual meeting of stockholders next following the director’s election and until the director’s successor is elected and qualified. Our Amended and Restated Certificate of Incorporation (“Charter”) and By-laws provide that the number of the directors of the Company will be fixed from time to time by the Board, and the number is currently fixed at eight. There are two Class I directors whose term of office expires in 2016. The nominees for election as Class I directors, to serve for a three-year term until the annual meeting of stockholders in 2019 and until his or her successor is elected and qualified, are Brad D. Brian and Katharine B. Weymouth. All nominees are currently directors of the Company and , as described in further detail in the section entitled “ Corporate Governance — The Spin-Off ” below, were previously elected by the then-sole stockholder of the Company, Graham Holdings Company (“GHC”), at the effective time of the Company’s spin-off from GHC. The candidates for election have been nominated by the Board based on the recommendation of the Nominating and Governance Committee. In choosing directors and nominees, the Company seeks individuals of the highest personal and professional ethics, integrity and business acumen, who are committed to representing the long-term interests of our stockholders. In respect of its composition, the Board considers the diversity, skills and experience of prospective nominees in the context of the needs of the Board and seeks directors who are “independent” under applicable law and listing standards. Although the Company’s Corporate Governance Guidelines and the Policy Statement do not prescribe specific standards regarding Board diversity, the Board considers , as a matter of practice , the diversity of prospective nominees (including incumbent directors), both culturally and in terms of the variety of viewpoints on the Board, which may be enhanced by a mix of different professional and personal backgrounds and experiences. Directors are elected by the affirmative vote of majority of the votes cast at the Annual Meeting. The Board knows of no reason that would cause any nominee to be unable to act or to refuse to accept his or her nomination or election. In the event that any nominee withdraws or for any reason is not able to serve as a director, the individuals acting as your proxies may vote for such other person as the Board may nominate. The following table presents certain information, as of March 11, 2016, concerning each nominee for election as a director and each director whose term of office will continue after the Annual Meeting. Name Age Position Expiration of Term as Director Mr. Thomas O.Might 64 Chairman of the Board, Chief ExecutiveOfficer and Director Ms. Naomi M. Bergman* 52 Director Mr. Brad D. Brian* 63 Director Mr. Thomas S. Gayner* 54 Lead Independent Director Ms. Deborah J. Kissire* 58 Director Mr. Alan G. Spoon* 64 Director Mr. Wallace R. Weitz* 66 Director Ms.KatharineB.Weymouth 49 Director * Independent Director In addition to the information presented below regarding each nominee’s specific qualifications, skills, attributes and experience that led the Board to conclude that he or she should serve as a director, the Board believes that each nominee has demonstrated established records of accomplishment in areas relevant to the Company’s strategy and operations and share characteristics identified in the Company’s Corporate Governance Guidelines , Statement of Ethical Principles and the Policy Statement as essential to a well-functioning deliberative body, including honesty, integrity, judgment, acumen, ethics, financial literacy, independence, competence, diligence and commitment to the interests of all stockholders to build long-term stockholder value. 5 Table Of Contents All of the directors and nominees have held senior positions as leaders of complex organizations and gained expertise in core management skills, such as strategy and business development, innovation, line operations, brand management, finance, compensation and leadership development, compliance and risk management. They have significant experience in corporate governance and oversight through their positions as senior executives and as directors of public companies and other institutions. These skills and experience are pertinent to the Company’s current and evolving business strategies, as well as to the Board’s oversight role, and enable the directors to provide diverse perspectives about the complex issues facing the Company. The following matrix and biographies highlight specific qualifications, skills, attributes and experience of each of our directors . The matrix is a summary only; therefore, it does not include all of the qualifications, skills, attributes and experience that each director offers, and the fact that a particular qualification , skill, attribute or experience is not listed does not mean that a director does not possess it. Cable / Communications / Media Industry Experience Leadership Experience Governance / Board Experience Financial / Accounting Expertise Legal Expertise Diversity Naomi M. Bergman ✓ Brad D. Brian ✓ ✓ Thomas S. Gayner ✓ Deborah J. Kissire ✓ Thomas O.Might ✓ ✓ ✓ Alan G. Spoon ✓ Wallace R. Weitz ✓ ✓ ✓ KatharineB.Weymouth ✓ Nominees for Election for a Term Expiring at the 2019 Annual Meeting Brad D. Brian Mr. Brian is a Co-Managing Partner at the California law firm Munger, Tolles & Olson LLP, having been with the firm for over 30 years. A complex civil and criminal litigator, Mr. Brian is a Fellow in the American College of Trial Lawyers and theInternational Academy of Trial Lawyers. Mr. Brian has represented numerous Fortune 500 corporations in lawsuits and government investigations. This work has included trials, regulatory investigations and internal corporate investigations. He also has defended companies against more than 40 lawsuits filed under the qui tam provisions of the False Claims Act. Mr. Brian is the co-editor of Internal Corporate Investigations (ABA 3 rd Ed. 2007) . Mr. Brian was named a “Litigator of the Year” by The American Lawyer in January 2016. Mr. Brian brings to the Board his experience as a litigator and understanding of legal matters that may arise at Cable ONE. Katharine B. Weymouth Ms. Weymouth was the Chief Executive Officer of Washington Post Media and Publisher of The Washington Post newspaper from February 2008 until October 2014. She joined The Washington Post Company in 1996 as Assistant General Counsel of The Washington Post newspaper and held various positions within that organization over the course of 18 years. Ms. Weymouth held several positions within The Washington Post’s advertising department, including Director of the department’s jobs unit, Director of Advertising Sales and Vice President of Advertising. She also served as Associate Counsel of Washingtonpost.Newsweek Interactive, then the online publishing subsidiary of The Washington Post Company. Ms. Weymouth has been a director ofGHC, from which Cable ONE was spun-off in July 2015, since September 2010. She serves as a Trustee of the Philip L. Graham Fund and of The Field School and is a director of The Economic Club of Washington, D.C. Ms. Weymouth brings to the Board public company leadership, management oversight and operational expertise gained through her various senior roles with and directorship of GHC . THE BOARD UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE ELECTION OF EACH OF THE NOMINATED DIRECTORS. 6 Table Of Contents Directors Continuing in Office Naomi M. Bergman Ms. Bergman has been the President of Bright House Networks, LLC, one of the leading cable companies in the United States, since 2007. In addition, Ms. Bergman serves as Chair of the Society of Cable Television Engineers Foundation and is a director of The Cable Center, Adaptive Spirit and 1010data, Inc. She serves on the Federal Communications Commission Technical Advisory Committee and the CableLabs Technical Advisory Committee. Ms. Bergman serves as a Trustee at the University of Rochester. In April 2009, Ms. Bergman received the Distinguished Vanguard Award for Leadership, which is the National Cable and Telecommunications Association’s highest award that recognizes significant and effective leadership in the cable and telecommunications industry. Ms. Bergman brings to the Board her experience and expertise in the cable and telecommunications industry. Thomas S. Gayner Mr. Gayner has served as Co-Chief Executive Officer of Markel Corporation, a publicly traded financial holding company headquartered in Glen Allen, Virginia, since January 2016. He also served as President and Chief Investment Officer of Markel Corporation from May 2010 until December 2015, and as a director of Markel Corporation from 1998 to 2003. Since 1990, he has served as President of Markel-Gayner Asset Management Corporation. Previously, he was a certified public accountant at PricewaterhouseCoopers LLP and a Vice President of Davenport & Company LLC in Virginia. Mr. Gayner serves on the boards of GHC, Colfax Corporation and The Davis Series Mutual Funds. He also serves on the boards of the non-profit entitiesBon Secours Health System and the Community Foundation of Richmond. Mr. Gayner brings to the Board the leadership, management oversight and financial skills gained in his role as a senior manager and director of Markel Corporation as well as other public company boards. Deborah J. Kissire Ms. Kissire retired as a partner of Ernst & Young LLP, an independent registered public accounting firm, in July 2015 after a 36-year career. At the time of her retirement, Ms. Kissire served as Ernst & Young’s Vice Chair and East Central Managing Partner as well as a member of the Americas Executive Board. Ms. Kissire serves on the board of Omnicom Group Inc., and she has served on the boards of Goodwill Industries of Greater Washington and Junior Achievement USA. Ms. Kissire brings to the Board her significant experience in public company financial reporting, accounting and financial control matters. Thomas O. Might Mr. Might has been Chairman of the Board of Cable ONE since 2015, Chief Executive Officer of Cable ONE since 1994, a member of the Board since 1995 and served as President of Cable ONE from 1993 to 2014. Mr. Might joined The Washington Post Company in 1978 as assistant to publisher Donald E. Graham after serving a summer internship at the newspaper in 1977. He was promoted to Vice President-Production in 1982 and served in that position until 1987, when he became Vice President-Production and Marketing. In 1991, Mr. Might was named Vice President-Advertising Sales. In 1993, Mr. Might was promoted to President and Chief Operating Officer of Cable ONE (formerly named Post-Newsweek Cable). He became President and Chief Executive Officer of Cable ONE in 1994 and was elected to the Board in 1995 . Mr. Might serves on the boards of the American Cable Association and C-SPAN. Mr. Might was a Combat Engineer Officer in the U
